DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 has been entered and considered by the examiner.

Response to Amendments
	The amendment filed on April 7th, 2022 has been considered and entered. Accordingly, claims 1, 3, 6, 8, 11, and 13 are currently amended. Claims 2, 7, and 12 are cancelled. 

Response to Arguments
	Applicant’s arguments with respect to claims 1, 2-6, 8-11, and 13-15 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by applicant’s amendments.

	Applicant’s arguments with respect to the 35 U.S.C. 101 rejection has been considered but is not persuasive. The applicant argues that “a person would not know the driving environment of a vehicle in advance before the vehicle travels according to a planned travelling route”, however the examiner respectfully disagrees. In a preplanned travel route before a vehicle travels, a person would know certain aspects of the route before travelling, examples being traffic during certain times, if roads are closed due to construction. Furthermore, the specification does not limit what a “traveling effect preview information, is, therefore the information can be as simple as showing on a map where a road closure is. Also, the use of an electronic map does not constitute a process as patent eligible (Refer to Revised Guidance Step 2A – Prong 2), along with the fact that a person could use a paper map and achieve the same result. 
	Therefore, the applicant’s arguments with respect to the 35 U.S.C 101 rejection is not persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2-6, 8-11, and 13-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims1, 2-6, 8-11, and 13-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 6, and 11 the claims recite the abstract idea of generating a travelling effect preview showing a route that a vehicle will travel when a trajectory is indicated by a user on an electronic map, before the vehicle begins travelling according to a planned travel route, specifically “before a vehicle travels according to a planned travelling route, generating traveling effect preview information indicating a traveling effect when vehicle travels according to the planned traveling route, the planned traveling route being determined based on a determined by a user on electronic map presented in a traveling route planning interface; and presenting the traveling effect preview information to the user”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a preview of travel before the actual travel of the vehicle using information on areas of travel and mentally determining, or with a pen and paper, a trajectory of travel on a map. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of an electronic map (Claim 1), a processor (Claim 6), and memory (Claim 6), and a non-transitory computer readable storage medium (Claim 11) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “presenting the traveling effect preview information to the user” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Presenting traveling effect preview information to the user is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: an electronic map (Claim 1), a processor (Claim 6), and memory (Claim 6), and a non-transitory computer readable storage medium (Claim 11), does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶ 7 of the published specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 3-5, 8-10, and 13-15 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “present the traveling effect preview information to the user” claim 1). 
Accordingly, claims 1, 2-6, 8-11, and 13-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lukassen (US 20110112750 A1) ("Lukassen") in view of Moore (US 20130103313 A1) (“Moore”).

In regards to claim 1, Lukassen teaches a computer-implemented method for acquiring information, the method comprising: before a vehicle travels according to a planned travel route (See at least Lukassen Paragraph 12 “The facility also provides for pseudo three-dimensional rendering of a calculated route, and route preview functionality which simulates a user travelling along the route and thereby provides the user with a preview of the calculated route.”) generating traveling effect preview information indicating a traveling effect when the vehicle travels according to the planned traveling route (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b [[8a]] is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”; FIG. 8a), and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route; FIG. 8a; 316, FIG. 11 “calculate route”, 318 “invoke route preview”).
Lukassen, however, fails to explicitly disclose that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface.
Moore however, teaches that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface (See at least Moore Paragraphs 5-6 “According to some embodiments, a user may choose a particular route from a number of displayed routes. Routes may be selected by tapping a touch-sensitive screen display in the area along a particular route and/or the area over the callout associated with a particular route or using any other suitable method, including using a mouse, keyboard, or voice-recognition input mechanism … A callout for a particular route can contain basic identifying information about that route. For example, the name, distance, and estimated travel time for a route may be displayed in the callout. The calculated routes may be prioritized based on a set of user preferences. User preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, etc. Based on the user preferences, the device can provide calculated routes in an order that coincides with the user's preferences. For example, ‘Route 1’ may be the route that most closely matches the user's preferences and ‘Route 2’ would match the user's preferences less than ‘Route 1’ but better than ‘Route 3,’ and so on.” | Paragraph 34 “Calculated routes can be prioritized based on a set of user preferences. For example, the user preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, travel on a particular road, or stop at a POI en route. The device can calculate which routes best match the user's preferences and rank each route accordingly. Data about the five calculated routes on map 100 is displayed in sidebar 140. Routes 1-5 are prioritized by travel distance (i.e., Route 1 has the shortest distance and Route 5 has the longest).”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lukassen to include that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface, as taught by Moore as disclosed above, in order to ensure accurate previews of travelling routes will be presented to the user (Moore Paragraph 3 “Devices, methods, and machine-readable media to facilitate intuitive comparison and selection of calculated navigation routes are disclosed.”)

In regards to claim 3, Lukassen in view of Moore teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the traveling route selection instruction among the plurality of traveling routes as a traveling route between the route points (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”).

In regards to claim 4, Lukassen in view of Moore teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).
In regards to claim 6, Lukassen teaches an electronic device, comprising: 14one or more processors; and a memory storing one or more instructions (Lukassen Paragraph 75 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected, via a wired or wireless connection 158, to a mass data storage device 160”), wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: before a vehicle travels according to a planned travel route (See at least Lukassen Paragraph 12 “The facility also provides for pseudo three-dimensional rendering of a calculated route, and route preview functionality which simulates a user travelling along the route and thereby provides the user with a preview of the calculated route.”); generating traveling effect preview information indicating a traveling effect when the vehicle travels according to the planned traveling route (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”), and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route).
Lukassen, however, fails to explicitly disclose that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface.
Moore however, teaches that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface (See at least Moore Paragraphs 5-6 “According to some embodiments, a user may choose a particular route from a number of displayed routes. Routes may be selected by tapping a touch-sensitive screen display in the area along a particular route and/or the area over the callout associated with a particular route or using any other suitable method, including using a mouse, keyboard, or voice-recognition input mechanism … A callout for a particular route can contain basic identifying information about that route. For example, the name, distance, and estimated travel time for a route may be displayed in the callout. The calculated routes may be prioritized based on a set of user preferences. User preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, etc. Based on the user preferences, the device can provide calculated routes in an order that coincides with the user's preferences. For example, ‘Route 1’ may be the route that most closely matches the user's preferences and ‘Route 2’ would match the user's preferences less than ‘Route 1’ but better than ‘Route 3,’ and so on.” | Paragraph 34 “Calculated routes can be prioritized based on a set of user preferences. For example, the user preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, travel on a particular road, or stop at a POI en route. The device can calculate which routes best match the user's preferences and rank each route accordingly. Data about the five calculated routes on map 100 is displayed in sidebar 140. Routes 1-5 are prioritized by travel distance (i.e., Route 1 has the shortest distance and Route 5 has the longest).”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lukassen to include that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface, as taught by Moore as disclosed above, in order to ensure accurate previews of travelling routes will be presented to the user (Moore Paragraph 3 “Devices, methods, and machine-readable media to facilitate intuitive comparison and selection of calculated navigation routes are disclosed.”)

In regards to claim 8, Lukassen in view of Moore teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the traveling route selection instruction among the plurality of traveling routes as a traveling route between the route points (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”). 

In regards to claim 9, Lukassen in view of Moore teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).

In regards to claim 11, Lukassen teaches a non-transitory computer readable storage medium, storing computer instructions thereon (Lukassen Paragraph 118 “The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile”), wherein the computer instructions, when executed by a processor, cause the processor to perform operations comprising (Lukassen Paragraph 75 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected): before a vehicle travels according to a planned travel route (See at least Lukassen Paragraph 12 “The facility also provides for pseudo three-dimensional rendering of a calculated route, and route preview functionality which simulates a user travelling along the route and thereby provides the user with a preview of the calculated route.”); generating traveling effect preview information indicating a traveling effect when the vehicle travels according to the planned traveling route (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”), and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route).
Lukassen, however, fails to explicitly disclose that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface.
Moore however, teaches that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface (See at least Moore Paragraphs 5-6 “According to some embodiments, a user may choose a particular route from a number of displayed routes. Routes may be selected by tapping a touch-sensitive screen display in the area along a particular route and/or the area over the callout associated with a particular route or using any other suitable method, including using a mouse, keyboard, or voice-recognition input mechanism … A callout for a particular route can contain basic identifying information about that route. For example, the name, distance, and estimated travel time for a route may be displayed in the callout. The calculated routes may be prioritized based on a set of user preferences. User preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, etc. Based on the user preferences, the device can provide calculated routes in an order that coincides with the user's preferences. For example, ‘Route 1’ may be the route that most closely matches the user's preferences and ‘Route 2’ would match the user's preferences less than ‘Route 1’ but better than ‘Route 3,’ and so on.” | Paragraph 34 “Calculated routes can be prioritized based on a set of user preferences. For example, the user preferences may indicate that a user would like to avoid toll roads, avoid traffic, minimize travel distance, minimize travel time, take a scenic route, travel on a particular road, or stop at a POI en route. The device can calculate which routes best match the user's preferences and rank each route accordingly. Data about the five calculated routes on map 100 is displayed in sidebar 140. Routes 1-5 are prioritized by travel distance (i.e., Route 1 has the shortest distance and Route 5 has the longest).”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lukassen to include that the planned traveling route being determined based on a trajectory determined by a user on an electronic map presented in a traveling route planning interface, as taught by Moore as disclosed above, in order to ensure accurate previews of travelling routes will be presented to the user (Moore Paragraph 3 “Devices, methods, and machine-readable media to facilitate intuitive comparison and selection of calculated navigation routes are disclosed.”)

In regards to claim 13, Lukassen in view of Moore teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the traveling route selection instruction among the plurality of traveling routes as a traveling route between the route points (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”).

In regards to claim 14, Lukassen in view of Moore teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).

..
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukassen (US 20110112750 A1) ("Lukassen") in view of Moore (US 20130103313 A1) (“Moore”) further in view of Arikan (US 20130328916 A1) (“Arikan”).

In regards to claim 5, Lukassen in view of Moore fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.”; FIG. 1, (121), overview, “64 min 49.5 miles”; NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the travelling effect preview of Lukassen in view of Moore to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user, as taught by Arikan as disclosed above, in order to display as much content on the navigation screen as possible (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).

In regards to claim 10, Lukassen in view of Moore fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.” NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the traveling effect preview of Lukassen in view of Moore to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user, as taught by Arikan as disclosed above, in order to display as much content on the navigation screen as possible (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).

In regards to claim 15, Lukassen in view of Moore fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.” NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the traveling effect preview of Lukassen in view of Moore to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user, as taught by Arikan as disclosed above, in order to display as much content on the navigation screen as possible (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/             Examiner, Art Unit 3667                                
                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667